Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 appears to contain a typographical error. “The device of claim 2, wherein the galvanometer further comprising at least two permanent magnets, each of the two permanent magnets configured in an arc shape the at least one coil.”  It is apparent from looking at claim 12, which contains nearly identical language that it was intended to read “in an arc shape around the at least one coil,” and this is how it will be interpreted for the purposes of examination. 
Claim 3 does not have any depending claims. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Independent claims 1 and 10 and depending claims 5-8, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pennecot (US 9063549).
Regarding independent claim 1, Pennecot discloses A device (Fig. 6B: 620 – oscillating mirror system) comprising (i.e., open language for the claim, MPEP 2111.03): 
a galvo mirror assembly (as defined by the following elements) including (i.e., open language for the galvo mirror assembly, MPEP 2111.03)
a mirror (630 – mirror) attached to an armature (634 – substrate portion of substrate with coil) of a galvanometer (as defined below [at least one permanent magnet 640a and at least one coil 634]) to reflect a light signal generated by a light generator (652 – reader includes a light source and detector, see col. 24, ln. 24-34), wherein 
the galvanometer (as defined by the following elements) comprising (i.e., open language for the galvo mirror assembly, MPEP 2111.03): 
at least one permanent magnet (640a, 640b - magnets), and 
at least one coil (634 – coil part of substrate with coil) configured to carry current to move the armature (see col. 23, ln. 34 – col. 24, ln. 7, esp. at 67 and 5: “634 includes a conductive coil that electromagnetically interacts with the arrangement of magnets 640a, 640b to cause the mirror 630 to oscillate” and “two side arms of the conductive coil, similar to the arrangement of the magnetic field described in connection with FIG. 5, for example.”).
Regarding independent claim 10, Pennecot discloses galvo mirror assembly, (Fig. 6B: 620 – oscillating mirror system) comprising (i.e., open language for the claim, MPEP 2111.03):
a mirror (630 – mirror) attached to an armature (634 – substrate portion of substrate with coil) of a galvanometer to reflect a light signal generated by a light generator, (652 – reader includes a light source and detector, see col. 24, ln. 24-34), wherein 
the galvanometer (as defined by the following elements) comprising (i.e., open language for the galvo mirror assembly, MPEP 2111.03): 
at least one permanent magnet (640a, 640b - magnets), and 
at least one coil (634 – coil part of substrate with coil) configured to carry current to move the armature (see col. 23, ln. 34 – col. 24, ln. 7, esp. at 67 and 5: “634 includes a conductive coil that electromagnetically interacts with the arrangement of magnets 640a, 640b to cause the mirror 630 to oscillate” and “two side arms of the conductive coil, similar to the arrangement of the magnetic field described in connection with FIG. 5, for example.”).
Regarding claims 5 and 14, the reference further discloses The device of claim 1, wherein the galvo mirror is configured to rotate in a range of up to sixty (60) degrees (col, 22, ln. 51-55 – “he rotating mirror system described herein may also be oscillated with other amplitudes to scan scanning zones with larger or smaller opening angles, such as scanning zones with opening angles between 1 degree and 90 degrees, for example.”).
Regarding claim 6, the reference further discloses The device of claim 1, wherein the at least one coil is a trapezoidal [a quadrilateral with only one pair of parallel sides] shaped coil (Fig. 6A – note trapezoidal shape of the coil 520).
Regarding claims 7 and 15, the reference further discloses The device of claim 1, further comprising one or more turning mirrors configured to reflect a light signal from the light generator on to the galvo mirror assembly (Abstr – scanning mirror and light pulses).
Regarding claim 8, the reference further discloses The device of claim 1, wherein the light generator is a laser generator (652 – reader, including light source and detector; see col. 24, ln. 24-34; Abstr – LIDAR includes light pulses, see also col. 1, ln. 27, laser pulses).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Independent claim 17 and depending claims 2-4, 9, 11-13, 16, 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Pennecot in view of Campbell (US 20180284237).
Regarding independent claim 17, Pennecot discloses galvo mirror assembly, (Fig. 6B: 620 – oscillating mirror system) comprising (i.e., open language for the claim, MPEP 2111.03):
a mirror (630 – mirror) attached to an armature (634 – substrate portion of substrate with coil) of a galvanometer to reflect a light signal generated by a light generator, (652 – reader includes a light source and detector, see col. 24, ln. 24-34), wherein 
the galvanometer (as defined by the following elements) comprising (i.e., open language for the galvo mirror assembly, MPEP 2111.03): 
at least one permanent magnet (640a, 640b - magnets), and 
at least one coil (634 – coil part of substrate with coil) configured to carry current to move the armature (see col. 23, ln. 34 – col. 24, ln. 7, esp. at 67 and 5: “634 includes a conductive coil that electromagnetically interacts with the arrangement of magnets 640a, 640b to cause the mirror 630 to oscillate” and “two side arms of the conductive coil, similar to the arrangement of the magnetic field described in connection with FIG. 5, for example.”).
Pennecot does not disclose two galvo mirror assemblies, where each of the two galvo mirror assemblies includes the above elements.
Pennecot and Campbell are related as actuated reflectors in optical ranging devices. Campbell teaches the use of two galvo mirror assemblies (Fig. 3B: 262A, 262B – scan mirrors) for the benefit of widening the image scan through first and second eyes (para. 105, 107, 108) and vertical and horizontal directions (para. 107). 
Additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). In this case, the Campbell reference establishes evidence of the predictability and expectation of success of the modification.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention duplicate the mirror assembly, predictably, to widen the scan breadth of an optical ranging device. 
Regarding claims 2, 11, and 18, the combination further discloses The device of claim 1, wherein the galvo mirror is configured to reflect the light signal towards a polygonal mirror (Campbell, Fig. 3B: note the beam from mirrors 262A, 262B to polygon mirror 270).
Regarding claims 3, 12, and 20, the combination further discloses 3. The device of claim 2, wherein the galvanometer further comprising at least two permanent magnets, each of the two permanent magnets configured in an arc shape around the at least one coil (Pennecot, Fig. 6A and 6B – note arcuate coil structure; for continuous field interaction, and in light of the curved shapes shown in profile in Fig. 6, the back side of the magnets must also be in a curved layout to maintain interaction with the oscillating mirror, to achieve oscillation).
In the alternative, if the shape/arrangement of the is not found inherent, it is obvious because it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because the shape of the coil the permanent magnets are interacting with is at least partially arcuate. Moreover, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape for the purpose of matching and thus more effectively interacting with the arcuate shape of the coil portion of the mirror (Fig. 6A). 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention
Regarding claims 4, 13, and 19, the combination further discloses The device of claim 2, wherein the galvo mirror is configured to rotate around an axis that is perpendicular an axis of rotation of the polygonal mirror (Campbell, Fig. 3B: note the rotation angles of mirrors 262A, 262B and polygon mirror 270).
Regarding claims 9 and 16, the reference further discloses The device of claim 1, wherein the polygon mirror is a hexagonal mirror (Campbell, Fig. 3B: polygon mirror 270, note hexagonal shape; see also para. 105 – 6 reflective surfaces).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100118363 – optical scanning sensor.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872